                   Case 1:20-cv-00673-JFR-JHR Document 5 Filed 07/17/20 Page 1 of 4

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                          District
                                                    __________     of New
                                                                District ofMexico
                                                                           __________

                                                                      )
                                                                      )
       DINÉ CITIZENS AGAINST RUINING OUR                              )
               ENVIRONMENT, et al.,                                   )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 1:20-cv-00673-JFR-JHR
                                                                      )
                                                                      )
                                                                      )
          UNITED STATES BUREAU OF LAND
                                                                      )
                MANAGEMENT, et al.,
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) David Bernhardt, Secretary
                                           U.S. Department of the Interior
                                           1849 C Street, N.W.
                                           Washington, DC 20240




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Allyson A. Beasley
                                           Western Environmental Law Center
                                           208 Paseo del Pueblo Sur, #602
                                           Taos, New Mexico 87571
                                           beasley@westernlaw.org

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date: Friday, July 10, 2020                                                                  Denisse Rincon
                                                                                          Signature of Clerk or Deputy Clerk
Case 1:20-cv-00673-JFR-JHR Document 5 Filed 07/17/20 Page 2 of 4
Case 1:20-cv-00673-JFR-JHR Document 5 Filed 07/17/20 Page 3 of 4
              Case 1:20-cv-00673-JFR-JHR Document 5 Filed 07/17/20 Page 4 of 4


July 15, 2020

Dear Dina Gonzales:

The following is in response to your request for proof of delivery on your item with the tracking number:
7018 1830 0002 1071 3644.

Item Details

Status:                                                 Delivered, Left with Individual
Status Date / Time:                                     July 15, 2020, 12:15 pm
Location:                                               WASHINGTON, DC 20240
Postal Product:                                         First-Class Mail®
Extra Services:                                         Certified Mail™
                                                        Return Receipt Electronic
Shipment Details

Weight:                                                 6.0oz
Recipient Signature


                  Signature of Recipient:


                    Address of Recipient:

Note: Scanned image may reflect a different destination address due to Intended Recipient's delivery instructions on file.


Thank you for selecting the United States Postal Service® for your mailing needs. If you require additional
assistance, please contact your local Post Office™ or a Postal representative at 1-800-222-1811.

Sincerely,
United States Postal Service®
475 L'Enfant Plaza SW
Washington, D.C. 20260-0004
